Citation Nr: 0532314	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of a left knee injury with removal of the 
patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The file was subsequently 
transferred to the RO in Cleveland, Ohio.  The veteran now 
lives in Alabama.

In November 2004, the Board remanded the case to the RO for 
additional development.  The appeal is again before the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As pertinent to the issue on appeal of an increased rating 
for residuals of a left knee injury, the claims folder 
contains various private medical records, October 2005 VA 
treatment records from the VA Medical Center (VAMC) in 
Birmingham, Alabama, and a VA physical examination dated in 
May 2005.  However, in a recent April 2005 telephone 
conversation, the veteran indicated that he also received 
additional treatment at the VAMC in Birmingham, Alabama.  
Similarly, the veteran stated that he received primary care 
treatment at the Shoals VA Community Based Outpatient Clinic 
(CBOC) in Sheffield, Alabama.  The veteran did not indicate 
the purpose or the specific time frame for these visits.  The 
Board notes that the claims folder does not contain these 
records.  

At present, the medical evidence does not provide a basis to 
grant this claim.  However, VA's duty to assist includes 
obtaining records of relevant VA medical treatment identified 
by the veteran.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of additional treatment for the veteran's left 
knee condition would be relevant to the current inquiry, the 
RO should take appropriate steps to determine whether the 
above VA medical records exist, and if so, to obtain them on 
remand.  

The veteran himself is asked to provide any medical 
information regarding treatment of his left knee condition.

Accordingly, the case is REMANDED for the following action:

1.	The RO should secure any records of 
medical treatment for the veteran's 
left knee condition from the VAMC in 
Birmingham, Alabama, and from the VA 
CBOC in Sheffield, Alabama.  The 
veteran is asked to assist, if 
possible, in obtaining these records.  

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured.  
If the disposition remains 
unfavorable, the RO should furnish the 
veteran a SSOC and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

